Citation Nr: 1020163	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 25, 2004 
for the grant of service connection for residuals of jaw 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from March 1979 to 
March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In August 2006, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  


FINDINGS OF FACT

There was no formal claim, informal claim, or written intent 
to file a claim for service connection for residuals of jaw 
fracture, prior to June 25, 2004.


CONCLUSION OF LAW

The claim for an effective date earlier than June 25, 2004, 
for the grant of service connection for residuals of jaw 
fracture, is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present appeal, March 2006 and August 2006 notice 
letters provided a discussion of the legal authority 
governing effective dates for grants of service connection 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)   and the April 2006 statement of the case 
included citation to the provisions of 38 C.F.R. § 3.400.  
Moreover, the Veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claim for an earlier effective date for 
service connection for residuals of jaw fracture.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As explained below, 
the claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The Veteran contends that he is entitled to an effective date 
earlier than June 25, 2004, for the grant of service 
connection for residuals of jaw fracture.  Specifically, he 
asserts that the date of the September 17, 1987 (the date of 
injury in service) should be the assigned effective date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be  
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation. Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

On June 25, 2004, the RO received the Veteran' claim for 
entitlement to service connection for residuals of jaw 
fracture (claimed as chronic jaw pain).

By rating action in January 2005, service connection was 
granted for status post mandibular fracture (recharacterized 
in an October 2006 supplemental statement of the case as 
residuals of jaw fracture), effective from June 25, 2004, the 
date of the Veteran's claim.

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
Veteran's claim for service connection.  Because the claim 
was received more than one year after the Veteran's 
separation from service in 1989, an effective date of the day 
following separation from service is not warranted.  See 38 
C.F.R. §3.400(b)(ii)(B)(2) (2009).

In this case, the record does not show, and the Veteran does 
not contend, that he filed a formal claim of service 
connection for residuals of jaw fracture prior to June 2004.  
Prior to that time, there is not a single document of record 
that may reasonably be construed as a formal or informal 
claim for service connection for residuals of jaw fracture.

While the Veteran believes that the effective date for the 
award of service connection for residuals of jaw fracture 
should be September 17, 1987 (the date of injury in service), 
the provisions of the law governing effective date of awards 
of benefits are clear and unambiguous.  Further, while there 
is no time limit imposed on the submission of claims for 
service connection, the effective date of service connection 
is determined by the date the Veteran filed his original 
claim with VA, that is, on June 25, 2004.

As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for 
residuals of jaw fracture, the Board finds that the claim for 
an earlier effective date must be denied.  Where, as here, 
the law is dispositive of the claim, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 25, 2004, for the grant 
of service connection for residuals of jaw fracture is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


